Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 1 of 93




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.: 19-cv-24138-DPG


   YUANXIAO FENG, an individual; KIU
   CHUN SAXON HUI, an individual; LAI
   KING HUI, an individual; JING KUANG, an
   individual; CHUEN PING NG, an individual;
   MINYANG TIAN, an individual; HONGSEN
   ZHANG, an individual; and YAN ZHANG, an
   individual,
                Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
   v.
   JOSEPH WALSH, an individual; JOSEPH
   WALSH, JR., an individual; ANTHONY
   REITZ, an individual;
   LESLIE ROBERT EVANS, an individual;
   GREYSTONE EB-5 LLLP, a Florida limited
   liability limited partnership; SOUTH
   ATLANTIC REGIONAL CENTER, LLC, a
   Florida limited liability company; USREDA,
   LLC A Delaware limited liability company;
   USREDA HOLDINGS LLC, a Delaware
   limited liability company; USREDA
   MANAGEMENT, LLC, a Delaware limited
   liability company; JJW CONSULTANCY,
   LTD., a foreign company; DANIEL
   VOSOTAS, an individual; JAMES
   VOSOTAS, an individual; GREYSTONE
   HOTEL MIAMI LLC, a Florida limited
   liability company;



  [1895510/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 2 of 93



   UNITED EB5, LLC, a Florida limited liability
   company; SANTA BARBARA 230, LLC, a
   Delaware limited liability company;
   GREYSTONE TERRA FIRMA, LLC, a
   Delaware limited liability company;
   VOS HOLDINGS I, LLC, a Florida limited
   liability company;
   VOS CRE I, LLC, a Florida limited liability
   company;
   GREYSTONE HOSPITALITY, LLC, a
   Florida limited liability company;
   GREYSTONE HOLDCO, LLC, a Delaware
   limited liability company;
   GREYSTONE MANAGING MEMBER,
   LLC, a Florida limited liability company;
   GREYSTONE MASTER TENANT, LLC a
   Delaware limited liability company;
   GREYSTONE TENANT, LLC, a Delaware
   limited liability company; GREYSTONE
   OPTION HOLDER, LLC, a Delaware limited
   liability company; WWB TRUST LLC, a
   Florida limited liability company; TRANS
   INNS ASSOCIATES INC., a Michigan
   Corporation;
   EVANS CARROL & ASSOCIATES INC., a
   Florida Corporation;
   VOS HOSPITALITY, LLC, a Florida limited
   liability company;
   BBM 3, LLC, an Indiana limited liability
   company;




  [1895510/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 3 of 93



   BBM 3 II, LLC an Indiana limited liability
   company;
   BRANDON MUHL, an individual
   GREYSTONE MANAGING MEMBER,
   LLC, a Florida limited liability company;
   PNC BANK, N.A., a National Association;
   RUBEN RAMIREZ, an individual;


                Defendants.
   _____________________________________/

                                 SUMMONS IN A CIVIL ACTION

  To:      BBM 3, II, LLC
           By Serving: Corporation Service Company, Registered Agent
           251 Little Falls Drive
           Wilmington, DE 19808

           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)
  – or 60 days if you are the United States or a United States agency, or an office or employee of the
  United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
  answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
  Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
  name and address are:

                                 Jordan A. Shaw, Esq.
                                 Zebersky Payne Shaw Lewenz, LLP
                                 110 SE 6th Street
                                 Ste. 2150
                                 Fort Lauderdale, FL 33301
                                 jshaw@zpllp.com

        If you fail to respond, judgment by default will be entered against you for the relief
  demanded in the complaint. You must file your answer or motion with the Court.

                                                       CLERK OF COURT

          Oct 15, 2019
  Date:____________________                            _____________________________
                                                           Signature of Clerk or Deputy Clerk
                                                                             s/ Maria Cruz



  [1895510/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 4 of 93




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.: 19-cv-24138-DPG


   YUANXIAO FENG, an individual; KIU
   CHUN SAXON HUI, an individual; LAI
   KING HUI, an individual; JING KUANG, an
   individual; CHUEN PING NG, an individual;
   MINYANG TIAN, an individual; HONGSEN
   ZHANG, an individual; and YAN ZHANG, an
   individual,
                Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
   v.
   JOSEPH WALSH, an individual; JOSEPH
   WALSH, JR., an individual; ANTHONY
   REITZ, an individual;
   LESLIE ROBERT EVANS, an individual;
   GREYSTONE EB-5 LLLP, a Florida limited
   liability limited partnership; SOUTH
   ATLANTIC REGIONAL CENTER, LLC, a
   Florida limited liability company; USREDA,
   LLC A Delaware limited liability company;
   USREDA HOLDINGS LLC, a Delaware
   limited liability company; USREDA
   MANAGEMENT, LLC, a Delaware limited
   liability company; JJW CONSULTANCY,
   LTD., a foreign company; DANIEL
   VOSOTAS, an individual; JAMES
   VOSOTAS, an individual; GREYSTONE
   HOTEL MIAMI LLC, a Florida limited
   liability company;



  [1895507/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 5 of 93



   UNITED EB5, LLC, a Florida limited liability
   company; SANTA BARBARA 230, LLC, a
   Delaware limited liability company;
   GREYSTONE TERRA FIRMA, LLC, a
   Delaware limited liability company;
   VOS HOLDINGS I, LLC, a Florida limited
   liability company;
   VOS CRE I, LLC, a Florida limited liability
   company;
   GREYSTONE HOSPITALITY, LLC, a
   Florida limited liability company;
   GREYSTONE HOLDCO, LLC, a Delaware
   limited liability company;
   GREYSTONE MANAGING MEMBER,
   LLC, a Florida limited liability company;
   GREYSTONE MASTER TENANT, LLC a
   Delaware limited liability company;
   GREYSTONE TENANT, LLC, a Delaware
   limited liability company; GREYSTONE
   OPTION HOLDER, LLC, a Delaware limited
   liability company; WWB TRUST LLC, a
   Florida limited liability company; TRANS
   INNS ASSOCIATES INC., a Michigan
   Corporation;
   EVANS CARROL & ASSOCIATES INC., a
   Florida Corporation;
   VOS HOSPITALITY, LLC, a Florida limited
   liability company;
   BBM 3, LLC, an Indiana limited liability
   company;




  [1895507/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 6 of 93



   BBM 3 II, LLC an Indiana limited liability
   company;
   BRANDON MUHL, an individual
   GREYSTONE MANAGING MEMBER,
   LLC, a Florida limited liability company;
   PNC BANK, N.A., a National Association;
   RUBEN RAMIREZ, an individual;


                Defendants.
   _____________________________________/

                                 SUMMONS IN A CIVIL ACTION

  To:      BBM 3, LLC
           By Serving: Corporation Service Company, Registered Agent
           251 Little Falls Drive
           Wilmington, DE 19808

           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)
  – or 60 days if you are the United States or a United States agency, or an office or employee of the
  United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
  answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
  Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
  name and address are:

                                 Jordan A. Shaw, Esq.
                                 Zebersky Payne Shaw Lewenz, LLP
                                 110 SE 6th Street
                                 Ste. 2150
                                 Fort Lauderdale, FL 33301
                                 jshaw@zpllp.com

        If you fail to respond, judgment by default will be entered against you for the relief
  demanded in the complaint. You must file your answer or motion with the Court.

                                                       CLERK OF COURT
          Oct 15, 2019
  Date:____________________                            _____________________________
                                                           Signature of Clerk or Deputy Clerk
                                                                               s/ Maria Cruz



  [1895507/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 7 of 93




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.: 19-cv-24138-DPG


   YUANXIAO FENG, an individual; KIU
   CHUN SAXON HUI, an individual; LAI
   KING HUI, an individual; JING KUANG, an
   individual; CHUEN PING NG, an individual;
   MINYANG TIAN, an individual; HONGSEN
   ZHANG, an individual; and YAN ZHANG, an
   individual,
                Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
   v.
   JOSEPH WALSH, an individual; JOSEPH
   WALSH, JR., an individual; ANTHONY
   REITZ, an individual;
   LESLIE ROBERT EVANS, an individual;
   GREYSTONE EB-5 LLLP, a Florida limited
   liability limited partnership; SOUTH
   ATLANTIC REGIONAL CENTER, LLC, a
   Florida limited liability company; USREDA,
   LLC A Delaware limited liability company;
   USREDA HOLDINGS LLC, a Delaware
   limited liability company; USREDA
   MANAGEMENT, LLC, a Delaware limited
   liability company; JJW CONSULTANCY,
   LTD., a foreign company; DANIEL
   VOSOTAS, an individual; JAMES
   VOSOTAS, an individual; GREYSTONE
   HOTEL MIAMI LLC, a Florida limited
   liability company;



  [1895485/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 8 of 93



   UNITED EB5, LLC, a Florida limited liability
   company; SANTA BARBARA 230, LLC, a
   Delaware limited liability company;
   GREYSTONE TERRA FIRMA, LLC, a
   Delaware limited liability company;
   VOS HOLDINGS I, LLC, a Florida limited
   liability company;
   VOS CRE I, LLC, a Florida limited liability
   company;
   GREYSTONE HOSPITALITY, LLC, a
   Florida limited liability company;
   GREYSTONE HOLDCO, LLC, a Delaware
   limited liability company;
   GREYSTONE MANAGING MEMBER,
   LLC, a Florida limited liability company;
   GREYSTONE MASTER TENANT, LLC a
   Delaware limited liability company;
   GREYSTONE TENANT, LLC, a Delaware
   limited liability company; GREYSTONE
   OPTION HOLDER, LLC, a Delaware limited
   liability company; WWB TRUST LLC, a
   Florida limited liability company; TRANS
   INNS ASSOCIATES INC., a Michigan
   Corporation;
   EVANS CARROL & ASSOCIATES INC., a
   Florida Corporation;
   VOS HOSPITALITY, LLC, a Florida limited
   liability company;
   BBM 3, LLC, an Indiana limited liability
   company;




  [1895485/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 9 of 93



   BBM 3 II, LLC an Indiana limited liability
   company;
   BRANDON MUHL, an individual
   GREYSTONE MANAGING MEMBER,
   LLC, a Florida limited liability company;
   PNC BANK, N.A., a National Association;
   RUBEN RAMIREZ, an individual;


                Defendants.
   _____________________________________/

                                 SUMMONS IN A CIVIL ACTION

  To:      By Serving: Daniel Vosotas, Individually
           4111 Andover Rd.
           Ste. 110W
           Bloomfield Hills, MI 48302

           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)
  – or 60 days if you are the United States or a United States agency, or an office or employee of the
  United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
  answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
  Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
  name and address are:

                                 Jordan A. Shaw, Esq.
                                 Zebersky Payne Shaw Lewenz, LLP
                                 110 SE 6th Street
                                 Ste. 2150
                                 Fort Lauderdale, FL 33301
                                 jshaw@zpllp.com

        If you fail to respond, judgment by default will be entered against you for the relief
  demanded in the complaint. You must file your answer or motion with the Court.

                                                       CLERK OF COURT
          Oct 15, 2019
  Date:____________________                            _____________________________
                                                           Signature of Clerk or Deputy Clerk
                                                                          s/ Maria Cruz



  [1895485/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 10 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895502/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 11 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895502/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 12 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      EVANS, CARROLL & ASSOCIATES, INC.
            By Serving: Susan Carroll, Registered Agent
            2785 NW 26th Street
            Boca Raton, FL 33434

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                          CLERK OF COURT
           Oct 15, 2019
   Date:____________________                              _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                             s/ Maria Cruz




   [1895502/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 13 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895423/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 14 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895423/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 15 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE EB-5 LLLP
            By Serving: Registered Agents, Inc, Registered Agent
            7901 4th Street N.
            Suite 300
            St. Petersburg, FL 33702

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT

           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                               s/ Maria Cruz

   [1895423/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 16 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895489/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 17 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895489/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 18 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE HOLDCO, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                             s/ Maria Cruz



   [1895489/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 19 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895488/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 20 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895488/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 21 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE HOSPITALITY, LLC
            By Serving: Daniel Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                            s/ Maria Cruz



   [1895488/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 22 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895490/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 23 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895490/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 24 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE MANAGING MEMBER, LLC
            By Serving: Daniel Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                               s/ Maria Cruz



   [1895490/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 25 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895491/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 26 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895491/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 27 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE MASTER TENANT, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk

                                                                                 s/ Maria Cruz



   [1895491/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 28 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895474/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 29 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895474/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 30 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE HOTEL MIAMI, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                             s/ Maria Cruz




   [1895474/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 31 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895493/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 32 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895493/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 33 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE OPTION HOLDER, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                                s/ Maria Cruz



   [1895493/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 34 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895492/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 35 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895492/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 36 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE TENANT, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                            s/ Maria Cruz



   [1895492/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 37 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895481/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 38 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895481/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 39 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      GREYSTONE TERRA FIRMA, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk

                                                                                   s/ Maria Cruz



   [1895481/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 40 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895473/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 41 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895473/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 42 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      By Serving: James Vosotas, Individually
            4111 Andover Rd.
            Suite 110W
            Bloomfield Hills, MI 48302

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk

                                                                                 s/ Maria Cruz


   [1895473/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 43 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895469/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 44 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895469/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 45 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      By Serving: Leslie Robert Evans, Individually
            214 Brazilian Ave.
            #200
            Palm Beach, FL 33480

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
            Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                                s/ Maria Cruz




   [1895469/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 46 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895511/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 47 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895511/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 48 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                   SUMMONS IN A CIVIL ACTION

   To:       By Serving: Brandon Muhl, Individually
             2900 McKinnon St.
             #101
             Dallas, TX 75201

             A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                   Jordan A. Shaw, Esq.
                                   Zebersky Payne Shaw Lewenz, LLP
                                   110 SE 6th Street
                                   Ste. 2150
                                   Fort Lauderdale, FL 33301
                                   jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                               s/ Maria Cruz



   [1895511/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 49 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895480/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 50 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895480/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 51 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      SANTA BARBARA 230, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                               s/ Maria Cruz



   [1895480/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 52 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895424/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 53 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895424/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 54 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      SOUTH ATLANTIC REGIONAL CENTER, LLC
            By Serving: Registered Agents, Inc, Registered Agent
            7901 4th Street N.
            Suite 300
            St. Petersburg, FL 33702

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                              s/ Maria Cruz


   [1895424/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 55 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895501/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 56 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895501/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 57 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      TRANS INNS ASSOCIATES INC.
            By Serving: Daniel Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                             s/ Maria Cruz



   [1895501/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 58 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895477/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 59 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895477/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 60 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      UNITED EB5, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                                s/ Maria Cruz



   [1895477/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 61 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895428/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 62 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895428/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 63 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      USREDA HOLDINGS, LLC
            By Serving: National Registered Agents, Inc., Registered Agent
            160 Green Tree Sr.
            Ste. 101
            Dover, DE 19904

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                                 s/ Maria Cruz


   [1895428/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 64 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895460/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 65 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895460/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 66 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      USREDA, LLC
            By Serving: Registered Agents, Inc., Registered Agent
            7901 4th Street North
            Suite 300
            St. Petersburg, FL 33702

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT

            Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                              s/ Maria Cruz


   [1895460/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 67 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895448/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 68 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895448/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 69 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      USREDA MANAGEMENT, LLC
            By Serving: National Registered Agents, Inc., Registered Agent
            160 Greentree Dr., Ste. 101
            Dover, DE 19904

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                              s/ Maria Cruz



   [1895448/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 70 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895487/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 71 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895487/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 72 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      VOS CRE I, LLC
            By Serving: Daniel Vosotas, Registered Agent
            7721 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                             s/ Maria Cruz



   [1895487/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 73 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895483/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 74 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895483/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 75 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      VOS HOLDINGS I, LLC
            By Serving: Daniel Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                            s/ Maria Cruz




   [1895483/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 76 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895506/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 77 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895506/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 78 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      VOS HOSPITALITY, LLC
            By Serving: James Vosotas, Registered Agent
            771 NE Marine Dr.
            Boca Raton, FL 33431

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                              s/ Maria Cruz



   [1895506/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 79 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895466/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 80 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895466/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 81 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      By Serving: Joseph Walsh, Jr., Individually
            5183 NW 25th Way
            Boca Raton, FL 33496

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                          CLERK OF COURT
          Oct 15, 2019
   Date:____________________                              _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                             s/ Maria Cruz




   [1895466/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 82 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895463/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 83 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895463/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 84 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      By Serving: Joseph Walsh, Individually
            197 S. Federal Highway
            Ste. 200
            Boca Raton, FL 33432

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                               s/ Maria Cruz



   [1895463/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 85 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895496/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 86 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895496/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 87 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      WWB TRUST, LLC
            By Serving: Registered Agents, Inc., Registered Agent
            7901 4th Street North
            Suite 300
            St. Petersburg, FL 33702

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                            s/ Maria Cruz

   [1895496/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 88 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1898016/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 89 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1898016/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 90 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      By Serving: Anthony Reitz, Individually
            6429 Lauderdale Street
            Jupiter, FL 33458

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT
           Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                             s/ Maria Cruz




   [1898016/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 91 of 93




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 19-cv-24138-DPG


    YUANXIAO FENG, an individual; KIU
    CHUN SAXON HUI, an individual; LAI
    KING HUI, an individual; JING KUANG, an
    individual; CHUEN PING NG, an individual;
    MINYANG TIAN, an individual; HONGSEN
    ZHANG, an individual; and YAN ZHANG, an
    individual,
                 Plaintiffs.                     Civil Action No. 19-cv-24138-DPG
    v.
    JOSEPH WALSH, an individual; JOSEPH
    WALSH, JR., an individual; ANTHONY
    REITZ, an individual;
    LESLIE ROBERT EVANS, an individual;
    GREYSTONE EB-5 LLLP, a Florida limited
    liability limited partnership; SOUTH
    ATLANTIC REGIONAL CENTER, LLC, a
    Florida limited liability company; USREDA,
    LLC A Delaware limited liability company;
    USREDA HOLDINGS LLC, a Delaware
    limited liability company; USREDA
    MANAGEMENT, LLC, a Delaware limited
    liability company; JJW CONSULTANCY,
    LTD., a foreign company; DANIEL
    VOSOTAS, an individual; JAMES
    VOSOTAS, an individual; GREYSTONE
    HOTEL MIAMI LLC, a Florida limited
    liability company;



   [1895461/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 92 of 93



    UNITED EB5, LLC, a Florida limited liability
    company; SANTA BARBARA 230, LLC, a
    Delaware limited liability company;
    GREYSTONE TERRA FIRMA, LLC, a
    Delaware limited liability company;
    VOS HOLDINGS I, LLC, a Florida limited
    liability company;
    VOS CRE I, LLC, a Florida limited liability
    company;
    GREYSTONE HOSPITALITY, LLC, a
    Florida limited liability company;
    GREYSTONE HOLDCO, LLC, a Delaware
    limited liability company;
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    GREYSTONE MASTER TENANT, LLC a
    Delaware limited liability company;
    GREYSTONE TENANT, LLC, a Delaware
    limited liability company; GREYSTONE
    OPTION HOLDER, LLC, a Delaware limited
    liability company; WWB TRUST LLC, a
    Florida limited liability company; TRANS
    INNS ASSOCIATES INC., a Michigan
    Corporation;
    EVANS CARROL & ASSOCIATES INC., a
    Florida Corporation;
    VOS HOSPITALITY, LLC, a Florida limited
    liability company;
    BBM 3, LLC, an Indiana limited liability
    company;




   [1895461/1]
Case 1:19-cv-24138-DPG Document 12 Entered on FLSD Docket 10/15/2019 Page 93 of 93



    BBM 3 II, LLC an Indiana limited liability
    company;
    BRANDON MUHL, an individual
    GREYSTONE MANAGING MEMBER,
    LLC, a Florida limited liability company;
    PNC BANK, N.A., a National Association;
    RUBEN RAMIREZ, an individual;


                 Defendants.
    _____________________________________/

                                  SUMMONS IN A CIVIL ACTION

   To:      JJW CONSULTANCY, LTD
            By Serving: Joseph Walsh Registered Agent
            197 S. Federal Highway
            Ste. 200
            Boca Raton, FL 33432

            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)
   – or 60 days if you are the United States or a United States agency, or an office or employee of the
   United States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the plaintiff an
   answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
   name and address are:

                                  Jordan A. Shaw, Esq.
                                  Zebersky Payne Shaw Lewenz, LLP
                                  110 SE 6th Street
                                  Ste. 2150
                                  Fort Lauderdale, FL 33301
                                  jshaw@zpllp.com

         If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You must file your answer or motion with the Court.

                                                        CLERK OF COURT

          Oct 15, 2019
   Date:____________________                            _____________________________
                                                            Signature of Clerk or Deputy Clerk
                                                                                  s/ Maria Cruz

   [1895461/1]
